Citation Nr: 0902280	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Bay Pines, Florida


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment incurred from May 27, 2005, 
through May 30, 2005, at Sun Coast Hospital in Largo, Florida 
(Sun Coast).


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel









INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 determination by the VAMC 
located in Bay Pines, Florida, which denied a claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for treatment incurred on May 27, 2005, through May 
30, 2005, at Sun Coast.  

The Board notes that the veteran indicated on his July 2006 
notice of disagreement (NOD) that he was seeking 
reimbursement for the treatment he received at Sun Coast from 
May 27, 2005, to May 30, 2005, and treatment he received at 
Largo Medical Center Hospital (Largo) on June 21, 2005.  The 
Board notes that a determination has not been made regarding 
reimbursement for treatment the veteran received at Largo on 
June 21, 2005.  In addition, the record does not indicate 
that the veteran had previously filed a claim for medical 
reimbursement for this treatment received at Largo.  
Regardless, in light of the veteran's July 2006 NOD, this 
issue must be referred back for initial adjudication to 
determine whether the veteran is entitled to reimbursement 
for, or payment of, unauthorized medical expenses for 
treatment, incurred on June 21, 2005, at Largo.     


FINDINGS OF FACT

1.  The veteran received unauthorized medical care for 
alcohol intoxication, depression, and suicidal thoughts at 
Sun Coast on May 27, 2005, through May 30, 2005.

2.  The evidence of record reflects that the veteran had no 
service-connected disabilities at the time of the 
unauthorized medical care.

3.  Medical care received on May 27, 2005, was rendered for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

4.  Medical care received from May 28, 2005, through May 30, 
2005, was not for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility. 


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for alcohol intoxication, 
depression, and suicidal thoughts at Sun Coast on May 27, 
2005, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.1000-1008 (2008).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for alcohol intoxication, 
depression, and suicidal thoughts at Sun Coast on May 28, 
2005, through May 30, 2005, have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became 
law.  Regulations implementing the VCAA were then published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.  The United States Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

According to the Court, however, because the claim in this 
case is governed by the provisions of Chapter 71 of Title 38 
of the United States Code, the VCAA and its implementing 
regulations are not applicable to such claims.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. 
Principi, 18 Vet. App. 435 (2004).  Nevertheless, even if 
VCAA were found to be applicable, the Board believes letters 
dated in September 2006 and November 2006 would fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  In addition, the November 
2006 statement of the case (SOC) provided the veteran with 
the governing laws and regulations, as well as the basis for 
the denial of his claim.  VA has satisfied its duties to 
inform and assist the veteran in this case.  The veteran was 
provided several opportunities to provide pertinent evidence 
in support of his claim.  Further development and further 
expending of VA's resources is not warranted.  The Board's 
decision to proceed in adjudicating this claim does not 
therefore prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Analysis

The veteran has filed a claim for payment or reimbursement 
for the cost of unauthorized private medical expenses 
incurred at Sun Coast on May 27, 2005, through May 30, 2005.  
Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2008).  
In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
hospital requires specific authorization pursuant to 38 
C.F.R. § 17.54.  The veteran in Smith argued that his non-VA 
care was authorized because his VA treating physician had 
informed him that arrangements were made for him to be 
treated at a non-VA medical facility.  The Court, in 
rejecting that contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.  
In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred on May 27, 2005, through May 30, 2005, 
nor does the veteran contend that he obtained such 
authorization.  

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2008).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2008).  

The record reflects that the veteran presented to Sun Coast 
on May 27, 2005, through May 30, 2005, with a chief complaint 
of intoxication.  The veteran was diagnosed with 
intoxication, depression, and suicidal ideation.  The Board 
notes that the veteran currently has no service-connected 
disabilities, nor was he service connected for any 
disabilities at the time of this treatment, nor is he shown 
to have been participating in a rehabilitation program under 
38 U.S.C. ch. 31.  Thus, reimbursement is not available under 
the provisions of 38 U.S.C.A. § 1728(a).  

Thus, the Board will turn to the veteran's potential 
entitlement under 38 U.S.C.A. § 1725.  Primarily at issue in 
this case are the second, third, and fourth elements: as the 
remainder of the criteria appear to have clearly been met.  
For example, the veteran was enrolled in the VA healthcare 
system and had no other health plan coverage. 

The veteran has asserted that, on May 27, 2005, he requested 
that his driver take him to Bay Pines VAMC but that he passed 
out during the trip and did not wake up until he was at the 
hospital.  See veteran's statement, January 2007.  He asserts 
that he had no control over where he was being taken.  Id.  
Regardless, the Board notes that the evidence of record must 
still demonstrate that a condition existed of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  

Upon review of the Sun Coast treatment records, the Board 
finds that the treatment rendered on May 27, 2005 was for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  The May 27, 2005 treatment records reflect that the 
veteran had not been to work in 2 or 3 days, and that, upon 
admittance to Sun Coast, he a intoxicated and depressed, with 
suicidal thoughts and hallucinations.  

While the medical evidence of record does not indicate that 
the treatment administered on May 27, 2005 was such that 
delay in seeking medical attention would have been hazardous 
to life or death, the Board notes that the provisions of 
38 U.S.C.A. § 1725 provide for reimbursement if the treatment 
is for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  

Therefore, taking into consideration that the veteran's 
alcohol intoxication was accompanied by hallucinations and 
depression, and of such severity so as to result in loss of 
consciousness in the car on the way to receive medical care, 
the Board finds that a prudent layperson could have 
reasonably expected that delay in seeking medical attention 
would have been hazardous to life or health, as the driver of 
the car apparently determined.  In addition, as the veteran 
was unconscious, it would be unreasonable to expect a driver 
to bypass a private medical facility that was apparently of 
closer vicinity than a VA facility. 

However, with regards to the medical care rendered on May 28, 
2005, through May 30, 2005, the Board must consider whether 
the medical care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility.  While the 
veteran appeared to have lost consciousness prior to his 
arrival at Sun Coast on May 27, 2005, it was noted upon 
examination that all systems were negative, and no critical 
care was rendered.  There is no indication that the veteran 
underwent gastric irrigation for his intoxication at this 
time, and the veteran was medically cleared shortly 
thereafter for psychiatric referral.  In addition, his 
condition was specifically marked as being "stable".  

While it is clearly difficult to determine the exact point at 
which the veteran's condition stabilized, it is clear from 
the medical records that this occurred almost immediately 
after his admission on May 27, 2005.  As a precise time 
cannot be determined, however, the Board will resolve all 
reasonable doubt in favor of the veteran and reimburse him 
for all medical expenses incurred at Sun Coast on May 27, 
2005.  In light of the fact that his condition stabilize so 
shortly thereafter, however, without any critical care 
rendered, the Board finds that reimbursement may not be 
awarded for medical care rendered on May 28, 2005 to May 30, 
2005.  In essence, the Board concludes that medical care 
beyond the initial emergency evaluation and treatment was not 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.  Therefore, as the criteria under 38 
U.S.C.A. § 1725 have not been met, reimbursement cannot be 
awarded for May 28, 2005 to May 30, 2005.  

Accordingly, the Board finds that reimbursement for medical 
treatment received on May 27, 2005, is granted, under the 
provision of § 1725.  Reimbursement for medical treatment 
received on May 28, 2005, through May 30, 2005, under the 
provisions of both 38 U.S.C.A. § 1725 and § 1728, however, 
must be denied.




ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for alcohol intoxication, 
depression, and suicidal thoughts, incurred on May 27, 2005, 
at Sun Coast is granted.

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for alcohol intoxication, 
depression, and suicidal thoughts, incurred on May 28, 2005, 
through May 30, 2005, at Sun Coast is denied.
	



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


